Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2021 has been entered. Claims 18-19, 21-27, and 30-37 are pending in the application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18, 21-22, 24-26, and 35-36 rejected under 35 U.S.C. 103 as being unpatentable over EBMConsult.com, “Seldinger Technique for Intravenous (IV) Line Placement”, and further in view of Wang et al., “The Needle With Lancet Point: Geometry for Needle Tip Grinding and Tissue Insertion Force”, and further in view of WO 9,618,429 to Dietz, and in further view of U.S. Patent No. 4,842,585 to Witt. 
Regarding Claim 18, EBMConsult teaches a method of providing an access path into a blood vessel of a patient, comprising:

    PNG
    media_image1.png
    391
    514
    media_image1.png
    Greyscale
having a hollow bore needle (See Annotated Fig. below) comprising: a barrel defined by a cylindrical wall, the barrel having a distal end and a barrel diameter (although not explicitly shown, it is readily apparent the needle barrel has a cylindrical wall with a barrel diameter); a channel defined by the barrel extending along a central longitudinal axis (in Steps 3-4, the guidewire extends through the channel); a bevel portion at the distal end of the barrel of the barrel; extending proximally from the bevel portion, a shaft portion of the barrel; a hub connected to the barrel, wherein the hub has only a single port;
applying the needle to the patient's skin (Step 1);  
puncturing the skin and advancing the needle until the bevel portion of the barrel enters the lumen of the blood vessel (Step 1; verification of blood indicates the bevel portion of the barrel has entered the blood vessel); 
advancing a guidewire in a straight path through the single port of the hub and through the channel of the needle and into the lumen of the blood vessel (Step 2);
 withdrawing the needle over the guidewire, leaving the distal end of the guidewire in place within the lumen of the blood vessel (Step 3)
EBMConsult does not expressly teach the hollow bore needle comprising: a lancet tip with a sharp cutting edge; within the barrel at the bevel portion, an internal lip that defines a ramp having an incline relative to the central longitudinal axis or the cylindrical wall at the shaft portion of the barrel and wherein the ramp has a concave surface that merges smoothly with the cylindrical wall of the barrel, and wherein the guidewire exits the needle barrel and enters into the lumen of the blood vessel at an angle of 25 – 60 ° relative to the central longitudinal axis. 
Wang et al. teaches an analogous invention directed to tips for needles in which the needle has a bevel portion which comprises a lancet tip with a sharp cutting edge (Page 2, lines 1-11; Wang et al. discloses a lancet tip with a cutting edge is the most commonly used needle tip; Wang et al. also discloses specific designs on Page 14, Fig. 7 which include lancet tips with sharp cutting edges).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method taught by EBMConsult to use a needle with a bevel portion comprising a lancet tip with a sharp cutting edge, as taught by Wang et al, in order to reduce the force required for the needle insertion into tissue (Page 2, lines 10-11). 
The modified method is still silent regarding the hollow bore needle further comprising within the barrel at the bevel portion, an internal lip that defines a ramp having an incline relative to the central longitudinal axis or the cylindrical wall at the shaft portion of the barrel and wherein the ramp has a concave surface that merges smoothly with the cylindrical wall of the barrel, and wherein the guidewire exits the needle barrel and enters into the lumen of the blood vessel at an angle of 25 – 60 ° relative to the central longitudinal axis. 

    PNG
    media_image2.png
    315
    420
    media_image2.png
    Greyscale
However, Dietz discloses an analogous invention directed to providing an access path into a blood vessel of a patient which teaches a hollow bore needle (Fig. 13, element 1) further comprising a bevel portion (See Annotated Fig. 13 below, element 7), within the barrel at the bevel portion, an internal lip that defines a ramp (Fig. 2, element 9 shows the internal lip; Fig. 2 and Fig. 13, element 15 shows the ramp which is the surface of the lip) having an incline relative to the central longitudinal axis (Fig. 1, element 6 shows the central longitudinal axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the bevel portion of the needle in the modified method of EBMConsult and Wang et al. to include an internal lip that defines a ramp having an incline relative to the central longitudinal axis, as taught by Dietz, in order to allow safer puncturing with a reduced risk of vascular injuries and bleeding (Dietz, English translation, Pg. 4, Par. 5).   
The modified method of EBMConsult, Wang et al., and Dietz teaches wherein the guidewire exits the needle barrel and enters into the lumen of the blood vessel at an angle, but does not expressly disclose wherein the angle is in the range 25 – 60 ° relative to the central longitudinal axis. 
Dietz discloses that the angle at which the guidewire exits the needle barrel and enters the lumen of the blood vessel needs to be optimized to provide “optimal guidance of a guide wire… and thus minimizes the risk of injury”.   As seen in Fig. 13, the guidewire is deflected at the bevel of the In re Williams, 36 F.2d 436, 438 (CCPA 1929).  See MPEP 2144.05. 	
The obviousness of the angle range of 25 - 60° as a matter of routine optimization is further evidenced by EBMConsult. EBMConsult discloses applying the needle to the skin at approximately 45°.  In order for the guidewire to be advanced safely down the lumen of the blood vessel, it should be guided parallel to the axis of the lumen such that it does not strike the walls of the blood vessel.  Dietz discloses this on Page 3, Par. 2 and Par. 3 which acknowledges the risk of injuries “both on the puncture side and on the opposite side of the vessel wall” when a guidewire is advanced.   Since the skin and the blood vessel are approximately parallel, the angle x and the angle y must be approximately equal in order for the guidewire to be advanced safely down the blood vessel, avoiding damage to the vessel wall (See Annotated Fig. 13 on next page).  Therefore, if the needle is applied to the skin at approximately 45° (angle x), then it would be obvious to deflect the needle by approximately 45° (angle y) in order to advance the guidewire safely in order to avoid damaging the blood vessel on the puncture side and on the opposite side. 45° is within the claimed range of 25 – 60°.

    PNG
    media_image3.png
    512
    657
    media_image3.png
    Greyscale
The modified method of EBMConsult, Wang et al., and Dietz is still silent regarding wherein the ramp has a concave surface that merges smoothly with the cylindrical wall of the barrel.
Witt discloses an analogous invention directed to providing an access path to spinal and peridural space and a needle which serves to advance a catheter in a similar manner to the way the needle is used in the present application to advance a guidewire. Witt teaches the needle comprises a barrel (Fig. 1, element 10), within the barrel, an internal lip (Fig. 1, element 17) defining a ramp (Fig. 1, element 18) wherein the ramp has a concave surface (Fig. 1, the surface of ramp 18 is interpreted as concave as it curves inwardly) that merges smoothly with the cylindrical wall of the barrel (Col. 3, lines 14-18; surface of ramp 18 ascending continuously from the bottom of the tube channel is interpreted as the surface merges smoothly with the cylindrical wall as there are no discontinuities in the smooth ascension of the surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the internal ramp of the modified method of EBMConsult, Wang et al., and Dietz to have a smoothly continuous concave surface that merges smoothly with the cylindrical wall of the barrel along an entire length of the ramp, as taught by Witt, in order to provide a surface which guides continuously in a forward and lateral direction (Col. 3, lines 14-18). 
Regarding Claim 21, the modified method of EBMConsult, Wang et al., Dietz, and Witt teaches all of the limitations of claim 18 as discussed above and including the limitations of claim 21 as the hollow bore needle has been modified such that the channel at the shaft portion of the barrel is parallel to the central longitudinal axis and at the bevel portion, the channel is oblique relative to the central longitudinal axis (Fig. 13 of Dietz, shows the channel is oblique at bevel portion 7 because ramp 15 guides the channel to an oblique angle relative to the central longitudinal axis).
Regarding Claim 22, the modified method of EBMConsult, Wang et al., Dietz, and Witt teaches all of the limitations of claim 18 as discussed above and including the limitations of claim 22 as the hollow bore needle has been modified such that an outer surface of the barrel is parallel and coaxial to the central longitudinal axis along an entire length of the barrel, including the bevel portion.  The outer surface of the needle barrel of EBMConsult is parallel and coaxial to the central longitudinal axis of the shaft portion of the barrel along the entire length and the previous modifications have not altered the outer surface of the barrel. 
Regarding Claim 24, the limitation “wherein the internal lip is located within 2.5 cm of the distal end of the barrel” is recited.  Based on the disclosure, it is not apparent how this distance is measured.  For purposes of examination, a distance measuring less than 2.5 cm from a distal end of the barrel of a needle to any point of an internal lip would meet this limitation. 
The modified method of EBMConsult, Wang et al., Dietz, and Witt teaches all of the limitations of claim 18 as discussed above and including the limitations of claim 24 as the hollow bore needle has been modified such that the internal lip is located within 2.5 cm of the distal end of the barrel.  Dietz teaches in Fig. 2 that the internal lip 9 is located directly at the distal end of the barrel and thus within 2.5 cm. In Annotated Fig. 2 on next page, it is apparent that there is no distance between distal end of internal lip 9 and distal end 22 of the barrel.  

    PNG
    media_image4.png
    230
    194
    media_image4.png
    Greyscale
Regarding Claim 25, the modified method of EBMConsult, Wang et al., Dietz, and Witt teaches all of the limitations of claim 18 as discussed above but does not expressly teach the method wherein the bevel portion of the hollow bore needle is angled in the range of 8-25° relative to the central longitudinal axis of the barrel.
However, Wang et al. further teaches wherein the needles have a bevel portion angled relative to the central longitudinal axis (Fig. 2, Step 1 shows the primary angle of the bevel relative to the central longitudinal axis which is denoted with the symbol ξ).  Wang et al. further teaches the needles wherein the bevel portion is angled in the range of 8 – 25° relative to the central longitudinal axis of the barrel (Fig. 7, needle III has a sharpened lancet tip wherein the primary and secondary bevel portion are both angled 15° relative to the central longitudinal axis, since the primary bevel angle ξ is 15° and the secondary bevel angle ϕ is also 15°; 15 is in the range of 8 – 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the bevel portion of the needle of the modified method of EBMConsult, Wang et al., Dietz, and Witt such that the lancet tip with a sharp cutting edge is formed in a needle with a bevel portion angled in the range of 8 - 25° relative to the central longitudinal axis of the barrel, as taught by Wang et al, in order to lower the insertion force required (Pages 5-6, section 5.2; lower insertion force is beneficial for needle tip design; Needle III has a bevel portion angled in the range of 8 - 25° and the lowest insertion force as shown in Fig. 12). 
Regarding Claim 26, the modified method EBMConsult, Wang et al., Dietz, and Witt teaches all of the limitations of claim 18 as discussed above, and including the limitations of claim 26 as the device has been modified such that the internal lip extends across the barrel by 30-70% of the barrel’s diameter (See Fig. 4; the internal lip extends across 50% of the barrel diameter). 
Furthermore, Dietz discloses in Pg. 4, lines 2-3, that the inlet opening (Fig. 4, element 5) is “greatly reduced compared to conventional cannulas”.  In order to greatly reduce the inlet opening 5, Dietz conceived the internal lip 9 extends across a portion of the barrel’s diameter, as shown in Fig. 4.   Dietz further discloses that the internal lip extending across the barrel should be optimized to provide “bring the puncture cannula into an optimal position with its inlet opening and to enable a reliable indication of the optimal position based on blood flow” (Page 3, last paragraph), and that “reduction in the size of the inlet opening essentially leads to the fact that after piercing the vessel wall, blood flow does not occur until the entire inlet opening is in the lumen of the blood vessel” (Page 4, paragraph 3). As such, the degree to which the internal lip extends across the barrel is disclosed to be a result effective variable in that changing how far the internal lip extends changes the size and position of the inlet opening, which affects when blood flows into the needle and how much blood flows into the needle. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of EBMConsult, Wang et al., Dietz, and Witt such that the internal lip extends across the barrel by 30-70% of the barrel’s diameter, as a matter of routine optimization since it has been held that “carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions”.  In re Williams, 36 F.2d 436, 438 (CCPA 1929).  See MPEP 2144.05. 	
Regarding Claim 35, the modified method of EBMConsult, Wang et al., Dietz, and Witt teaches all of the limitations of claim 18 as discussed above but does not expressly teach the method wherein the patient has a body mass index (BMI) in the overweight range of 25-30.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the modified method of EBMConsult, Wang et al., Dietz, and Witt in order to be performed wherein the patient has a body mass index (BMI) in the range of 25-30. The modified method of EBMConsult, Wang et al., Dietz, and Witt is a method which may be used on any patient who requires an access path provided to the lumen of their blood vessel and there is no indication that patients with a body mass index in the overweight range of 25-30 are intended to be excluded from the method or that the method could not be performed on patients with a body mass index in the overweight range of 25-30.   Furthermore, Dietz indicates that his invention is intended to address situations in which the needle is correctly placed in a blood vessel but the angle is not sufficient for the guidewire to be advanced without high risk of injury (Dietz, English translation, pg. 3, lines 8-11). According to the disclosure of the Applicant, this is the same problem presented by patients with a body mass index in the overweight range of 25-30 and thus Dietz has taught a method which, in combination with EBMConsult, Wang et al., and Witt teaches this limitation.
Regarding Claim 36, the modified method of EBMConsult, Wang et al., Dietz, and Witt teaches all of the limitations of claim 18 as discussed above but does not expressly teach the method wherein the patient has a body mass index (BMI) in the obese range of greater than 30.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the modified method of EBMConsult, Wang et al., Dietz, and Witt in order to be performed wherein the patient has a body mass index (BMI) in the obese range of greater than 30. The modified method of EBMConsult, Wang et al., Dietz, and Witt is a method which may be used on any patient who requires an access path provided to the lumen of their blood vessel 
Claims 19 and 27 are rejected under U.S.C. 103 as being unpatentable over EBMConsult, Wang et al., Dietz, and Witt, as applied to claim 18 above, and further in view of U.S. Patent App. Pub. 2014/0249504 to Franklin.
Regarding Claim 19, the modified method of EBMConsult, Wang et al., Dietz, and Witt teaches all of the limitations as discussed above regarding claim 18, but does not expressly teach the method wherein the needle is applied at an angle of greater than 45 degrees relative to the skin surface or the blood vessel. 
However, Franklin discloses an analogous invention directed to providing an access path into a blood vessel of a patient which teaches applying a needle at an angle of greater than 45 degrees relative to the skin surface.  In Par. 0030, lines 3-9, Franklin discloses that a base member (Fig. 7, element 220 which lies at an angle equivalent to the angle of the skin surface) and a stand member (Fig. 7, element 270 which lies at an angle equivalent to the angle of the needle) are coupled with a fixed angle between them.  The angle between the base member and the stand member is equivalent to the angle between the needle and the skin surface and Franklin further teaches that the angle may be between 30 and 60 degrees which includes angles greater than 45 degrees. 

Regarding Claim 27, the modified method of EBMConsult, Wang et al., Dietz, Witt, and Franklin teaches all of the limitations as discussed above regarding claim 19, but does not expressly teach the method wherein the needle is applied at an angle of greater than 60 degrees relative to the skin surface or the blood vessel. 
However, Franklin further discloses a method providing an access path into a blood vessel of a patient which teaches applying a needle at an angle of greater than 60 degrees relative to the skin surface.  In Par. 0030, lines 3-9, Franklin discloses that a base member (Fig. 7, element 220 which lies at an angle equivalent to the angle of the skin surface) and a stand member (Fig. 7, element 270 which lies at an angle equivalent to the angle of the needle) are coupled with a fixed angle between them.  The angle between the base member and the stand member is equivalent to the angle between the needle and the skin surface and Franklin further teaches that the angle may be any angle that permits vascular access which may include angles greater than 60 degrees. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the needle application of the modified method of EBMConsult, Wang et al., Dietz, Witt such that the needle is applied at an angle of greater than 60 degrees relative to the skin surface or the blood vessel, as taught by Franklin, in order to permit vascular access by the needle and insertion of guidewire into the blood vessel (Par. 0030, lines 5-8). 
Claims 23, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over EBMConsult, Wang et al., Dietz, and Witt, as applied to claim 18 above, and further in view of US Patent No. 5,100,390 to Lubeck.
Regarding Claim 23, the limitation “wherein the internal lip is angled in the range of 5-20° relative to the central longitudinal axis” is recited.  The claim language of this limitation is broad in relation to which portions of an internal lip may be considered if the internal lip is curved.  For purposes of examination, any portion of a curved, internal lip may be considered, but in accordance with the present disclosure, the angle of an internal lip as it extends away from a cylindrical wall may be particularly considered.   
The modified method of EBMConsult, Wang et al., Dietz, and Witt teaches all of the limitations as discussed above regarding claim 18, but does not expressly teach the internal lip angled in the range of 5-20° relative to the cylindrical wall or the central longitudinal axis.
However, Lubeck discloses an analogous invention directed to providing an access path to the dural membrane of the spinal column and also a needle which serves to advance a catheter in a similar manner to the way a needle is used in the present application to advance a guidewire. Lubeck teaches a needle with an internal lip (Fig. 4a; internal lip is formed integrally with blunt end 6 and is defined by the inclined surfaces 8’; surfaces 8’ are interpreted as surfaces of an internal lip as they provide an oblique angle to the channel 8 as it approaches the distal end of the needle) which is angled in the range of 5-20° relative to the cylindrical wall or the central longitudinal axis (the internal lip has an angle of 11° +/- 1° at the first inclined surface 8’ as the lip extends away from the cylindrical wall).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the internal lip of the modified hollow bore needle of EBMConsult, Wang et al., Dietz, Witt to be angled in the range of 5-20° relative to the cylindrical wall or the central 
Regarding Claim 31, the limitation “wherein the internal lip is angled in the range of 5-20° relative to the central longitudinal axis” is recited.  The claim language of this limitation is broad in relation to which portions of an internal lip may be considered if the internal lip is curved.  For purposes of examination, any portion of a curved, internal lip may be considered, but in accordance with the present disclosure, the angle of an internal lip as it extends away from a cylindrical wall may be particularly considered.   
The modified method of EBMConsult, Wang et al., Dietz, Witt teaches all of the limitations as discussed above regarding claim 18 and including wherein the angle of the internal lip increases as the internal lip approaches an edge of the bevel portion of the barrel (the concave surface of the ramp which continuously ascends from the cylindrical wall, as modified in view of Witt, is interpreted as the angle of the internal lip increases as the internal lip approaches an edge of the bevel portion of the barrel). 
The modified method of EBMConsult, Wang et al., Dietz, and Witt does not expressly teach the internal lip angled in the range of 5-20° relative to the central longitudinal axis as it extends away from the cylindrical wall of the barrel.
However, Lubeck discloses an analogous invention directed to providing an access path to the dural membrane of the spinal column and also a needle which serves to advance a catheter in a similar manner to the way a needle is used in the present application to advance a guidewire. Lubeck teaches a needle with an internal lip (Fig. 4a; internal lip is formed integrally with blunt end 6 and is defined by the inclined surfaces 8’; surfaces 8’ are interpreted as surfaces of an internal lip as they provide an oblique angle to the channel 8 as it approaches the distal end of the needle) which is angled in the range of 5-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the angle of the internal lip of EBMConsult, Wang et al., Dietz, and Witt to be in the range of 5-20° relative to the central longitudinal axis, as taught by Lubeck, in order to provide a positive guiding surface for a guidewire to be advanced (Col. 7, lines 48-52). 
Regarding Claim 32, the modified method of EBMConsult, Wang et al., Dietz, Witt and Lubeck teaches all of the limitations as discussed above regarding claim 31 and including the limitations of claim 32 as the hollow bore needle has been modified such that the internal lip has an increase in angle to more than 10° (Lubeck, Fig. 4a, inclined surfaces 8’ increase to 45° relative to the central longitudinal axis which is more than 10°).
Regarding Claim 33, the modified method of EBMConsult, Wang et al., Dietz, Witt and Lubeck teaches all of the limitations as discussed above regarding claim 32 and including the limitations of claim 33 as the hollow bore needle has been modified such that the internal lip has an increase in angle to the range of 25-90° (Lubeck, Fig. 4A, inclined surfaces 8’ increase to 45° relative to the central longitudinal axis which is in the range of 25-90°).  
Regarding Claim 34, the modified method of EBMConsult, Wang et al., Dietz, Witt and Lubeck teaches all of the limitations as discussed above regarding claim 33 and including the limitations of claim 34 as the hollow bore needle has been modified such that the internal lip has an increase in angle to the range of 35-60° (Lubeck, Fig. 4A, inclined surfaces 8’ increase to 45° relative to the central longitudinal axis which is in the range of 35-60°).  
Claims 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over EBMConsult, Wang et al., Dietz, and Witt, as applied to claim 18 above, and further in view of US 2011/0009827 to Bierman.
Regarding Claim 30, the modified method of EBMConsult, Wang et al., Dietz, and Witt teaches all of the limitations as discussed above regarding claim 18, but does not expressly teach the method wherein the barrel of the hollow bore needle is made of a material comprising stainless steel.  
However, Bierman discloses an analogous invention directed to providing an access path into a blood vessel (Par. 0007, lines 1-4) which teaches a needle (Fig. 1A, element 22) having a barrel (Fig. 1A, element 32) which may comprise stainless steel (Par. 0163, lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the barrel of the modified hollow bore needle of EBMConsult, Wang et al., Dietz, and Witt to comprise stainless steel, as taught by Bierman, in order to be biocompatible (Par. 0163, line 1).
Regarding Claim 37, the modified method of EBMConsult, Wang et al., Dietz, and Witt teaches all of the limitations as discussed above, but does not expressly teach the method wherein the barrel of the hollow bore needle has a length in the range of 2.5-12 cm and a diameter in the range of 18-24 gauge.
However, Bierman further teaches the invention wherein the barrel has a length in the range of 2.5-12 cm (Par. 0082, lines 1-10; the barrel 32 may have a length in the range of 3-20 cm which includes lengths in the range of 2.5-12 cm) and a diameter in the range of 18-24 gauge (Par. 0082, lines 10-17; the barrel may have a diameter in the range of 18-28 gauge which includes diameters in the range of 18-24 gauge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the barrel of the modified hollow bore needle of EBMConsult, Wang et al., Dietz, and Witt to have a length in the range of 2.5-12 cm, as taught by Bierman, in order to access a targeted subcutaneous body space (Par. 0082, lines 1-2), and a diameter in the range of 18-24 gauge, as 
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783